Citation Nr: 1337455	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2. Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not continuously rated totally disabled due to a service-connected disability for at least 10 years immediately preceding his death, nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).
  
VA will pay DIC benefits to the surviving spouse of a deceased Veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; was rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

For purposes of DIC benefits under 38 U.S.C.A. § 1318 , "entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by the VA but was not receiving compensation because:  (1) the VA was paying the compensation to the Veteran's dependents; (2) the VA was withholding the compensation under authority of 38 U.S.C.A. § 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) the VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) the VA was withholding payments under 38 U.S.C.A. § 5308  but determined that benefits were payable under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b). Also, "rated by the VA as totally disabling" includes total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22(c).  Further, except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318  and certain other cases, issues involving a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2012). 

The record indicates that the Veteran was discharged from active service in February 1971.  The Veteran filed his initial claim for compensation in April 2002.  In a May 2003 rating decision, service connection was awarded for type 2 diabetes with a 20 percent evaluation and peripheral neuropathy of the lower extremities with zero percent evaluations.  In a March 2005 rating decision, the disability ratings for the Veteran's peripheral neuropathy were increased to 30 percent each effective February 6, 2004.  In addition service connection for hypertension and cardiovascular disease was granted and evaluations of 10 percent effective March 26, 2004 and 30 percent effective June 18, 2004, were assigned respectively.   In a July 2006 rating decision, service connection was granted for asbestosis with mild chronic obstructive pulmonary disease, and a 30 percent evaluation assigned effective April 19, 2006.  In addition, a TDIU was established from November 22, 2005. 

The Veteran died in April 2008.  Thus, it is clear that the Veteran's service connected disabilities were not rated totally disabling for 10 years prior to his death, or continuously since discharge from service and for at least 5 years immediately preceding death.  

The appellant has not alleged, and the evidence does not show, that the Veteran was entitled to receive 100 percent disability compensation for the 10-year period immediately preceding his death in April 2008, but was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  There were no pending claims when he died, particularly concerning the effective date assigned for the TDIU. There is also no evidence suggesting that the Veteran was a prisoner of war at any time, and there has been no allegation of clear and unmistakable error in any rating adjudication during the Veteran's lifetime.  38 C.F.R. § 3.22(b).  

As such, the Board finds that the criteria set forth under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been satisfied.  For these reasons, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied. 


REMAND

The appellant contends that she is entitled to DIC benefits on the basis that a service-connected disability contributed to the death of her spouse, the Veteran. Specifically, the appellant essentially contends that the Veteran's diabetes mellitus contributed materially and substantially to his death and that service connection is warranted for the cause of death and cites to a "plethora of medical treatise evidence showing the type II diabetes is a clear risk factor for pancreatic cancer."  

The Veteran died in April 2008.  The death certificate lists under Part I the immediate cause (final disease or condition resulting in death) as metastatic pancreatic cancer.  

VA medical opinions dated in August 2008, April 2010, and June 2010 have been obtained and associated with the claims file.

The August 2008 examiner noted, "With review of the applicable medical literature, no nexus opinion is able to be established.  Therefore I cannot resolve this issue without resort to mere speculation as to the connection of Type II diabetes mellitus and pancreatic cancer."

The April 2010 examiner noted, 

After review of the available medical evidence in the C-file and after a thorough review of additional medical literature, I could not find any sufficient evidence that pancreatic cancer condition is caused, related to or aggravated by the diabetes mellitus Type II.  In my medical opinion with a high degree of medical certainty, the metastatic pancreatic cancer that the veteran died from, is not caused related to or aggravated by the Type 2 diabetes mellitus that he was service connected for.  There were no studies in the review of medical literature at this point of time that conclusively link diabetes Type 2 with the pancreatic cancer at this time.  ... Therefore in conclusion it is my opinion that veteran's metastatic pancreatic cancer, which was cause of his death, was not caused by, aggravated by or in any way related to the Type 2 diabetes mellitus that he suffered prior to his death.

The June 2010 examiner noted,

I have reviewed the C file in regard to the relationship of his Type II diabetes and his death from pancreatic cancer.  Type II diabetes was diagnosed around 1996.  Pancreatic cancer was diagnosed in March of 2008.  He died from the pancreatic cancer in April 2008.  ...  Diabetes has been shown to be associated with pancreatic cancer as shown by the article by Steven Coughlin in the C file.  Although other studies has shown the same association a the cause of the association and whether diabetes is a risk factor for diabetes remains controversial.  ...  Other studies indicate that diabetes may be a consequence of pancreatic cancer and that is why there is an association of diabetes and pancreatic cancer rather than the diabetes causing the pancreatic cancer.  These studies conclude that although diabetes is associated with the pancreatic cancer the diabetes did not cause the pancreatic cancer.  ...  Thus, it is my opinion that it is not as likely as not that the veteran's pancreatic cancer was due to his diabetes as the medical literature shows an association of the 2 conditions but not that the diabetes is the cause of the pancreatic cancer.  Pancreatic cancer is felt to cause diabetes in many cases and that may be the reason for the association for the 2 conditions.

In August 2010, the appellant's representative submitted an article from Medical News Today entitled, "Is Type 2 Diabetes Mellitus A Risk Factor For ... Pancreatic Cancer?"  The article indicates that small studies have suggested an elevated risk of pancreatic cancer in patients with diabetes mellitus.  The article notes that among patients with type 2 diabetes mellitus, the incidence of pancreatic cancer was increased threefold compared to controls.  The article indicates that this is the first study to provide a comprehensive assessment for the risk for pancreatic cancers in a large cohort of patients with type 2 diabetes mellitus.

In light of the new evidence submitted by the appellant's representative in August 2010, it is the Board's opinion that an additional medical opinion after review of the claims file is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to an appropriate VA provider, who is asked to render opinions as to the following: 

a) Whether it is at least as likely as not that a service-connected disability either singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related to it.  

b) If a service-connected condition is not deemed to have been a principal or contributory cause of death, the examiner should specifically state whether the cause of the Veteran's death, identified as metastatic pancreatic cancer on the death certificate, was at least as likely as not in any way related (caused by or aggravated by) any incident of the Veteran's military service to include presumed exposure to herbicides in Vietnam. 

The examiner is specifically asked to comment on the medical literature associated with the claims file regarding whether there is an association between diabetes mellitus and pancreatic cancer, to include the most recent article, submitted by the Veteran's representative in August 2010.

The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


